Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 7, 9-13 and 17 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “An external bezel of a timepiece or a piece of jewelry comprising: a body made of an insulating ceramic material, the body comprising a groove inside of the body; a wireless communication system disposed in the groove of the body, wherein at least one part of a surface of the external bezel includes a layer of metallic visual appearance, and the layer of metallic visual appearance is obtained by carburization or nitridation, or a combination of carburization and nitridation, and wherein the body of the external bezel comprises a lower part and an upper part being combined to form the external bezel, the lower part and the upper part are configuredsuch that the groove is completely surrounded by the body.”
 	Examiner has found prior art in the same field of endeavor in Itou and Fujisawa (see Final Office action mailed on 08/31/2021).  
The prior art does not teach that claim amendments. In particular, now the claim requires the wireless communication system is disposed in the groove of the body, where the body is part of the bezel and wherein the body of the external bezel comprises a lower part and an upper part being combined to form the external bezel, the lower part and the upper part are configured such that the groove is completely surrounded by the body of the bezel. Updated searching revealed using the bezel 
Furthermore, the claims would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648